DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending.  Claims 1-4 and 6-20 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claim 5 are withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Election/Restrictions
In the response dated August 16, 2022, applicant elected, with traverse, the following species:
(i)	a species of foundation polymer: “Poly (vinyl alcohol-co-ethylene) (PVA-coPE) (paragraph 82 of US 2020/0221693)”; 
(ii)	a species of photosensitizer or photosensitizer moiety: “BDCA (claim 4)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”;
(iii)	a species of photobiocidal fiber: “a nanofiber”;
(iv)	a species of porous membrane material: “the same a foundation polymer in (i),” and
(v)	a species of biocidal material: “a wearable article (claim 18)”;
and identified all the claims as reading on the elected species.  The traverse is based on applicant’s argument:
	Under MPEP § 803, there are two criteria for a proper requirement for restriction between patentably distinct inventions:
	(A) The inventions must be independent or distinct as claimed; and
	(B) There would be a serious burden on the examiner if restriction is not required.  Here, the traversal is based upon no serious burden exists to examine all the claims in their entirety, as it appears that the same art will be searched, which will encompass all the claims.
08/16/2022 Remarks, p. 6, par. 3.  In response: applicant’s argument is found to be persuasive with regard to (i), (iii), (iv) and (v) is found to be persuasive, and therefore, the requirement for species election in the 06/27/2022 Requirement for Restriction is withdrawn, in part, with regard to (i), (iii), (iv) and (v).  With regard to (ii), this is not found persuasive because the different species encompassed by the instant invention for (ii) do, in fact, create a serious search burden for the examiner.  The examiner would need to search the scope of the photosensitizer or photosensitizer moiety as well as its incorporation (via linkage or mixing) with “foundation polymers” spanning multiple classes and subclasses (for instance, “foundation polymers of the instant claims” such as cellulose and compositions thereof, are classified in C08L 1/00, while polystyrene is classified in CPC C08J 2325/00; and a “photosensitizer or photosensitizer moiety” such as benzophenone is classified in CPC C08K 5/00 while vitamin K3 composition may be classified in CPC A61K 9/00).  Burden consists not only of specific searching of classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of one species would not necessarily anticipate or even make obvious another species.  In this regard, it is noted that claim 5, which is drawn to:
	5.	([...])	The photobiocidal polymer of claim 1, wherein the photosensitizer or photosensitizer moiety is selected from the group consisting of vitamin K3, vitamin B2, petunidin, epigallocatechin, epigallocatechin gallate, shikonin, curcurmin, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein each R1 is independently selected from the group consisting of hydrogen, C1-12 alkyl, and a bond to the foundation polymer.
but not the elected species of (ii), “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.”  Therefore, claim 5 is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
In searching for art on the elected invention, (ii), the examiner found and applied art, which reads on the broader scope of claim 4.  Therefore, in an effort to expedite prosecution, art has been applied relating to the of claim 4, namely 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, as discussed below, with regard to Sun, G. & Hong, K.H., Photo-induced antimicrobial and decontaminating agents: recent progresses in polymer and textile applications, Text. Res. J., 83 (2012) pp. 532-542, p. 534, par. 3 to p. 536, par. 1.  Therefore, the species election for (ii) is broadened in scope in order to include:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
Accordingly, the June 27, 2022 Requirement for Restriction is made FINAL, with regard to (ii), and claims 1-4 and 6-20 are examined as follows. 

Claim Objections
The following claims are objected to because of the following informalities: Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  It is further noted that amending claim 1 to limit the “photosensitizer or photosensitizer moiety”  as selected from the group consisting of:
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

would be allowable.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by SUN I (Sun, G. & Hong, K.H., Photo-induced antimicrobial and decontaminating agents: recent progresses in polymer and textile applications, Text. Res. J., 83 (2012) pp. 532-542; on 03/30/2020 IDS; hereinafter, “Sun I”).
Sun I is directed to:
Photo-induced antimicrobial and decontaminating agents: recent progresses in polymer and textile applications
Abstract
In recent years, antimicrobial and decontaminating products and materials have drawn a lot of attention due to the outbreaks of infectious diseases in the public, as well as potential and unwanted exposure to certain hazardous chemicals in the living environment. Photo-chemistry has revealed that both inorganic photo-catalysts and organic photo-sensitizers could generate some reactive oxygen species (ROSs) on certain polymeric surfaces under light exposure and these ROS can provide antimicrobial and decontaminating functions. Thus, researchers have been trying to incorporate the photo-active agents into various polymeric substrates to prepare self-decontaminating materials for medical applications, protective clothing, etc. This paper will provide a review of the recent research progresses in the area of photo-induced functional materials, specifically antimicrobial functions and decontamination abilities of the materials.
Sun I, title & abstract.  In this regard, Sun I teaches organic, photo-induced antimicrobial agents:
Organic photo-induced antimicrobial agents
[...]
	Benzophenone (BP), an aromatic ketone (diphenyl ketone), is an important compound in organic photochemistry and perfumery, as well as in organic synthesis. It has been used as a constituent of synthetic perfumes and as a precursor compound for making dyes, pesticides and drugs.[.,]  So far, there has been no report about the significant toxicity of BP for human beings.  BP was incorporated into polymeric materials by the following two methods: (1) chemical modification of polystyrene by incorporating BP structures; (2) cotton cellulose grafted with 4-hydroxybenzophenone by using 1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker.[.-.]  Recent research showed that BP can be used as a photo-induced antibacterial agent on polymeric materials.  The activated BP group on the polymers showed excellent antibacterial activities, as well as the ability of decomposing certain chemicals.[.-.]
	Similar to BP and BP derivatives, anthraquinone and its derivatives could have similar structures and potential photo-active properties under light exposure according to the same photo-chemistry.  Indeed, recent research results have proven that some anthraquinone derivatives possess similar photo-induced antibacterial and detoxifying functions on polymeric materials.[.,.]
Sun I, p. 534, par. 3 to p. 536, par. 1.
Regarding independent claim 1 and the requirements:
	1.	([...]) A photobiocidal polymer comprising:
	a foundation polymer; and
	a photosensitizer or photosensitizer moiety; wherein the photosensitizer or photosensitizer moiety is selected from the group consisting of a benzophenone, a quinone, and a polyphenol.
Sun I clearly teaches organic, photo-induced antimicrobial agents (Sun, p. 534, par. 3 to p. 536, par. 1), e.g., “(2) cotton cellulose grafted with 4-hydroxybenzophenone by using 1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker” (Sun I, p. 536, par. 1) WHEREBY it is noted:
“cotton cellulose” (Sun I, p. 536, par. 1) is encompassed by a “foundation polymer” of claims 1 and 3; and
“4-hydroxybenzophenone” (Sun I, p. 536, par. 1) is encompassed by “a photosensitizer or photosensitizer moiety; wherein the photosensitizer or photosensitizer moiety is selected from the group consisting of a benzophenone, [...]” of claim 1, as well as a “” of claim 3;
wherein “cotton cellulose grafted with 4-hydroxybenzophenone” (Sun I, p. 536, par. 1) reads on the requirements of claim 3 for being “linked”:
3.	([...]) The photobiocidal polymer of claim 1, wherein the photosensitizer moiety is linked to the foundation polymer.
Thus, Sun I anticipates claims 1 and 3.
Regarding claim 4 and the requirements:
4.	([...]) The photobiocidal polymer of claim 1, wherein the photosensitizer or photosensitizer moiety is selected from the group consisting of

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;
wherein each R1 is independently selected from the group consisting of hydrogen, C1-12 alkyl, and a bond to the foundation polymer.
Sun I teaches ““(2) cotton cellulose grafted with 4-hydroxybenzophenone by using 1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker” (Sun I, p. 536, par. 1),” wherein “4-hydroxybenzophenone” grafted with “1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker” is the “photosensitizer moiety,” “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
” of claim 4.
Thus, Sun I anticipates claims 1 and 4.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over SUN I (Sun, G. & Hong, K.H., Photo-induced antimicrobial and decontaminating agents: recent progresses in polymer and textile applications, Text. Res. J., 83 (2012) pp. 532-542; on 03/30/2020 IDS; hereinafter, “Sun I”), in view of HONG (Hong, K.H. & Sun, G., Photoinduced Antimicrobial Polymer Blends with Benzophenone as a Functional Additive, J. Appl. Polym. Sci., 112 (2009), pp. 2019-2026; on 03/30/2020 IDS; hereinafter, “Hong”).
The teachings of Sun I, as set forth in the above rejection of claims 1 and 3-4 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  Sun I teaches “(1) chemical modification of polystyrene [encompassed by a ‘foundation polymer’ of the instant claim] by incorporating BP structures [i.e., ‘benzophenone,’ a ‘photosensitizer or photosensitizer moiety’ of the instant claims]” Sun I, p. 536, par. 1, referencing Hong as refence number “71.”  However, Sun I DOES NOT EXPRESSLY TEACH mixing “polystyrene” and “BP structures” in order to meet the requirements of claim 2 for “mixing”:
2.	([...]) The photobiocidal polymer of claim 1, wherein the photosensitizer is mixed with the foundation polymer.
which would be obvious in light of Sun I’s referencing of Hong.  In this regard, Hong is directed to:
Photoinduced Antimicrobial Polymer Blends with Benzophenone as a Functional Additive
ABSTRACT: Benzophenone (BP)-incorporated polymer films including polystyrene (PS), polyethylene (PE), polypropylene (PP), and polyvinyl alcohol (PVA) films were prepared, and the structural and photoactivated properties were investigated by SEM, XRD, DSC, antimicrobial, and hydrogen peroxide (H2O2) production tests.  When the amount of incorporated BP concentration was 0.5 wt %, the polymer films were successfully prepared without significant changes in physical properties. Also, all the BP-incorporated polymer films showed antimicrobial abilities under UVA (365 nm) irradiation, and the effectiveness increased as the amounts of BP in the polymers are increased.  On the other hand, it was observed that photo-irradiated PVA/BP composite films created H2O2 under the atmospheric dark condition.
Hong, title & abstract.  In this regard, Hong teaches:
Preparation
PS [i.e., polystyrene], PE [i.e., polysethylene], and PP [i.e., polypropylene] were, respectively, dissolved in xylene (initial concentration 10 wt %) by heating up to around 100ºC, and BP [i.e., benzophenone] was dissolved in xylene at room temperature.  When the polymers were completely dissolved in xylene, the BP/xylene solution was added to the polymer/xylene solutions, respectively.  Then, the mixed solutions were stirred by a magnetic stirrer for 30 min.  After thorough mixing, the solvent was completely removed in vacuum oven at room temperature.[Hong, p. 2020, par. 1]
PVA was dissolved in distilled water by heating up to around 80ºC, and a BP/acetone solution was prepared at room temperature. The BP/acetone solution was added into the PVA/water solution, and then the mixture solution was stirred by magnetic stirrer for 30 min. Pristine polymer films of PS, PE, PP, and PVA were prepared as references.[Hong, p. 2020, par. 2]
On the other hand, PE and PP could not be casted into proper films from the polymer/xylene solutions, which seemed that the differences of dielectric constants between the polymers (PE pellet: 1.5; PP pellet: 1.5–1.8) and solvent (xylene: 2.2–2.6) are each bigger than that of difference of dielectric constant between PS (2.4–2.6) and solvent (xylene: 2.2–2.6).[.]  Therefore, all polymers prepared were each melted on slide glasses and cast into the films.  In addition, according to the previous report,16 the postheat treatment would make the PVA and PVA/BP films insoluble in water.[Hong, p. 2020, par. 4]
To photoactivate the radicals in the BP-incorporated polymers, UVA light (bandwidth: 365 nm; five 8 W lamps (1200); sample to bulb distance: 15.8 cm) was used.[Hong, p. 2020, par. 4]
(Hong, p. 2020, par. 2-4), wherein “the polymers were completely dissolved in xylene, the BP/xylene solution was added to the polymer/xylene solutions” (Hong, p. 2020, par. 2), thereby meeting the requirements of claim 2 for “wherein the photosensitizer is mixed with the foundation polymer.”
Thus, the prior art renders claim 2 obvious.
  However,
Claims 1, 3-4, 6-16 and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over SUN I (Sun, G. & Hong, K.H., Photo-induced antimicrobial and decontaminating agents: recent progresses in polymer and textile applications, Text. Res. J., 83 (2012) pp. 532-542; on 03/30/2020 IDS; hereinafter, “Sun I”), in view of SUN II (US 2010/0233458 A1, Publ. Sep. 16, 2010; hereinafter, “Sun II”).
The teachings of Sun I, as set forth in the above rejection of claims 1 and 3-4 under 35 U.S.C. § 102 (a)(1) are hereby incorporated.  However, Sun I DOES NOT TEACH a “photobiocidal fiber” or “porous membrane” in order to meet the requirements of claims 6-16 and 18-20 for:
6.	([...])	A photobiocidal fiber comprising the photobiocidal polymer of claim 1.
7.	([...])	The photobiocidal fiber of claim 6, wherein the fiber is a nanofiber.
8.	([...])	The photobiocidal fiber of claim 6, wherein the fiber is a microfiber.
9.	([...])	A porous membrane comprising the photobiocidal fiber of claim 6.
10.	([...])	The porous membrane of claim 9, wherein the porous membrane has an average fiber diameter ranging from about 100 nm to 500 nm.
11.	([...])	The porous membrane of claim 10, wherein the porous membrane has an average fiber diameter ranging from about 200 nm to 250 nm.
12.	([...])	The porous membrane of claim 9, wherein the porous membrane has a thickness ranging from about 1 μm to 500 μm.
13.	([...])	The porous membrane of claim 9, wherein the porous membrane comprises poly(vinyl alcohol-co-ethylene).
14.	([...])	The porous membrane of claim 9, wherein the porous membrane comprises a biopolymer.
15.	([...])	The porous membrane of claim 9, wherein the biopolymer is cellulose, alginate, chitosan, or a protein.
16.	([...])	A biocidal material comprising the porous membrane of claim 9.
18.	([...])	The biocidal material of claim 16, wherein the biocidal material is included in a wearable article or an article for food packaging.
19.	([...])	The biocidal material of claim 16, wherein the biocidal material is attached to a surface of personal protective equipment.
20.	([...])	The biocidal material of claim 16, wherein the biocidal material is included in a film or layer of a coating material.
which are well within the purview of the ordinarily skilled artisan.
Sun II is directed to:
THERMOPLASTIC POLYMER MICROFIBERS, NANO FIBERS AND COMPOSITES
ABSTRACT
The present invention provides methods of making micron, submicron or nanometer dimension thermoplastic polymer microfibrillar composites and fibers, and methods of using the thermoplastic polymer microfibers and nanofibers in woven fabrics, biocidal textiles, biosensors, membranes, filters, protein support and organ repairs.  The methods typically include admixing a thermoplastic polymer and a matrix material to form a mixture, where the thermoplastic and the matrix are thermodynamically immiscible, followed by extruding the mixture under conditions sufficient to form a microfibrillar composite containing a plurality of the thermoplastic polymer microfibers and/or nanofibers embedded in the matrix material.  The microfibers and/or nanofibers are isolated by removing the surrounding matrix.  In one embodiment, the microfibrillar composite formed is further extended under conditions sufficient to form a drawn microfibrillar and/or nanofibrillar composite with controlled diameters.
Sun II, title & abstract.  In this regard, Sun II teaches microfibers, nanofibers and composites:
II. MICROFIBERS, NANO FIBERS AND COMPOSITES
[0052]	The present invention provides thermoplastic polymer microfibers, nanofibers and composites.  In one aspect, the present invention provides a thermoplastic polymer nanofiber having a diameter less than 1 μm and a predetermined or predefined cross-section.  As used herein, the phrases “predetermined cross-section” and “predefined cross-section” are interchangeable.  In some embodiments, the thermoplastic polymer is an isotactic or a syndiotactic poly(a-olefin).  In certain other embodiments, the thermoplastic polymer is a copolymer of an isotactic or a syndiotactic poly(a-olefin).  In one instance, the polymer is isotactic polypropylene.  In another instance the polymer is synditactic polypropylene.  In yet another instance, the polymer is a polyester or polyamide.
[...]
[0057]	Preferred polymers in this aspect therefore are those that exhibit an alpha transition temperature (Ta) and include, for example: high density polyethylene, linear low density polyethylene, ethylene alpha-olefin copolymers, polypropylene, poly(vinylidene fluoride), poly(vinyl fluoride), poly (ethylene chlorotrifluoroethylene ), polyoxymethylene, poly (ethylene oxide), ethylene-vinyl alcohol copolymer, and blends thereof.  Blends of one or more compatible polymers can also be used in practice of the invention.  In the case of blends, it is not necessary that both components exhibit an alpha crystallization temperature.  Particularly preferred polymers in this aspect have melting temperatures greater than 140° C. and blends of such polymers with lower temperature melting polymers.  Polypropylene is one such polymer.  Particularly preferred polymers are polyolefins such as polypropylene and polyethylene that are readily available at low cost and can provide highly desirable properties in the microfibrous articles used in the present invention, such properties including high modulus and high tensile strength.
(Sun II, par. [0052] & [0057]), and the use of microfibers and nanofibers in the fabrication of biocidal textiles:
IV. APPLICATION OF MICROFIBERS AND NANO FIBERS
[0107]	The present invention also contemplates the use of microfibers and nanofibers in the fabrication of biocidal textiles, in the manufacturing and use as biosensors, membranes, filters, protein support and as scaffolds for organ repairs.
[0108]	Due to their extremely small porous dimensions and high surface to volume ratio, nanofibers can be utilized as substrates for many applications such as high performance waste water filtration or biological contaminants filtration membranes.  The average dimension of nano fibers is less than 500 nm, in some instances, less than 300 nm, in certain instances, less than 200 nm, in certain other instances, less than 100 nm, and yet certain other instances, as small as 20 or 10 nm.
[0109]	In one embodiment, the microfibers and nanofibers of the present invention can improve the properties of existing polymer composites and films by providing a microfiller-reinforced polymer composites and films, and corresponding fabrication process, that has a reduced coefficient of thermal expansion, increased elastic modulus, improved dimensional stability, and reduced variability of properties due to either process variations or thermal history.  Additionally, the increased stiffness of the material due to the microfiber or nano fiber and corresponding reduction in required film thickness and weight to meet given stiffness or strength requirements.
[...]
[0113]	Another aspect of the invention is the utility of microfiber or nanofiber materials formed into a filter structure.  In one embodiment, the present invention provides a method of manufacturing of a filter media.  The method includes depositing a layer of thermoplastic nanofibers having a defined diameter on a substrate.  In such a structure, the fine fiber materials of the invention are formed on and adhered to a filter substrate.  Natural fiber and synthetic fiber substrates, like spunbonded fabrics, non-woven fabrics of synthetic fiber and non-wovens made from the blends of cellulosics, synthetic and glass fibers, non-woven and woven glass fabrics, plastic screen like materials both extruded and hole punched, ultra fine and medium fine membranes of organic polymers can be used.  [...].
[0114]	The polymer composite materials of the present invention have improved physical and chemical stability.  The polymer fine fiber (microfiber and nanofiber) can be fashioned into useful product formats.  Nanofibers of various dimensions can be prepared using the method of the present invention.  In some embodiments, the nano fibers have a diameter less than about 500, 400, 300, or 200 run.  The microfibers typically have a diameter larger than 0.5 micron, but not larger than 10 microns.  These fine fibers can be made in the form of an improved multi-layer microfiltration media structure.  The fine fiber layers of the invention comprise a random distribution of fine fibers which can be bonded to form an interlocking net.  Filtration performance is obtained largely as a result of the fine fiber barrier to the passage of particulate.  Structural properties of stiffness, strength, pleatability are provided by the substrate to which the fine fiber adhered.  The fine fiber interlocking networks have as important characteristics, fine fibers in the form of microfibers or nano fibers and relatively small spaces between the fibers.  Such spaces typically range, between fibers, of about 0.01 to about 25 microns or often about 0.1 to about 10 microns.  The filter products comprising a fine fiber layer and a cellulosic layer are thin with a choice of appropriate substrate.  The fine fiber adds less than a micron in thickness to the overall fine fiber plus substrate filter media. In service, the filters can stop incident particulate from passing through the fine fiber layer and can attain substantial surface loadings of trapped particles.  The particles comprising dust or other incident particulates rapidly form a dust cake on the fine fiber surface and maintains high initial and overall efficiency of particulate removal.  Even with relatively fine contaminants having a particle size of about 0.01 to about 1 micron, the filter media comprising the fine fiber has a very high dust capacity.
(Sun II, par. [0107]-[0109] & [0114]).  In this respect, it is noted that:
“microfibers and nanofibers in the fabrication of biocidal textiles” (Sun II, par. [0107]) for “polymer composites and films” (Sun II, par. [0109]) meets the requirements for a “nanofiber,” and “microfiber” for a “photobiocidal fiber” of claims 6-8:
6.	([...])	A photobiocidal fiber comprising the photobiocidal polymer of claim 1.
7.	([...])	The photobiocidal fiber of claim 6, wherein the fiber is a nanofiber.
8.	([...])	The photobiocidal fiber of claim 6, wherein the fiber is a microfiber.
as well as encompassing the requirements of claims 18-20 for a “wearable article” and a film or coating “attached to a surface of personal protective equipment”:
18.	([...])	The biocidal material of claim 16, wherein the biocidal material is included in a wearable article or an article for food packaging.
19.	([...])	The biocidal material of claim 16, wherein the biocidal material is attached to a surface of personal protective equipment.
20.	([...])	The biocidal material of claim 16, wherein the biocidal material is included in a film or layer of a coating material.
“microfiber or nanofiber materials formed into a filter structure” which are “[n]atural fiber and synthetic fiber substrates, like spunbonded fabrics, non-woven fabrics of synthetic fiber and non-wovens made from the blends of cellulosics, synthetic and glass fibers, non-woven and woven glass fabrics, plastic screen like materials both extruded and hole punched, ultra fine and medium fine membranes of organic polymers” (Sun II, par. [0113]), which encompasses “[a] porous membrane comprising the photobiocidal fiber” of claims 9 and 16 and cellulose biopolymer of claims 14-15: 
9.	([...])	A porous membrane comprising the photobiocidal fiber of claim 6.
[...]
14.	([...])	The porous membrane of claim 9, wherein the porous membrane comprises a biopolymer.
15.	([...])	The porous membrane of claim 9, wherein the biopolymer is cellulose, alginate, chitosan, or a protein.
16.	([...])	A biocidal material comprising the porous membrane of claim 9.
wherein “the nano fibers have a diameter less than about 500, 400, 300, or 200 run” and “[t]he microfibers typically have a diameter larger than 0.5 micron, but not larger than 10 microns” (Sun II, par. [0114]), thereby meeting the requirements of claims 10-12 for:
10.	([...])	The porous membrane of claim 9, wherein the porous membrane has an average fiber diameter ranging from about 100 nm to 500 nm.
11.	([...])	The porous membrane of claim 10, wherein the porous membrane has an average fiber diameter ranging from about 200 nm to 250 nm.
12.	([...])	The porous membrane of claim 9, wherein the porous membrane has a thickness ranging from about 1 μm to 500 μm.
(see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges); AND
suitable polymers include “ethylene-vinyl alcohol copolymer” (Sun, par. [0057]), which is “poly(vinyl alcohol-co-ethylene)” of claim 13 for:
13.	([...])	The porous membrane of claim 9, wherein the porous membrane comprises poly(vinyl alcohol-co-ethylene).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Sun I’s organic, photo-induced antimicrobial agents (Sun, p. 534, par. 3 to p. 536, par. 1), e.g., “(2) cotton cellulose grafted with 4-hydroxybenzophenone by using 1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker” (Sun I, p. 536, par. 1) for incorporation into Sun II’s thermoplastic polymer microfibers, nano fibers and composites (Sun II, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Sun I and Sun II are concerned with similar problems in the art, namely antimicrobial decontaminating agents for textile applications (Sun I, title & abstract) composites for biocidal textiles (Sun II, abstract).  Further, it is well within the skill of the ordinary artisan to select a suitable substrate.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely 
the manufacture of “(2) cotton cellulose grafted with 4-hydroxybenzophenone by using 1,2,3,4,-butanetetra carboxylic acid (BTCA) as a cross-linker” (Sun I, p. 536, par. 1) for incorporation into thermoplastic polymer microfibers, nano fibers and composites (Sun II, abstract) in order to obtain the benefit of suitable “microfibers and nanofibers in the fabrication of biocidal textiles” (Sun II, par. [0107]).
Thus, the prior art renders claims 6-16 and 18-20 obvious.



Conclusion
Claims 1-4, 6-16 and 18-20 are rejected.  Claim 17 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611